DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10, 15, 18, 21, 26,  and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lauren (Aloe Vera Margaritas, April 24, 2015, pages 1-8, Retrieved from Internet URL: https://web.archive.org/web/20150429015618/https://www.wickedspatula.com/aloe-vera-margaritas/) as evidenced by English, Camper (Balance of Sour, Cook’s Science, May 15, 2017, Retrieved from Internet URL: http://pote.com/CS/cooksscience.com/articles/story/balance-of-sour/index.html#:~:text=A%20lime%20gives%20a%20drink,of%20which%20adds%20something%20different.).
Regarding claim 1, Lauren discloses a ready to drink alcoholic beverage comprising a distilled spirit, tequila, and at least one Aloaceae source, aloe vera juice (pages 7-8).
Lauren additionally discloses that the beverage includes a preservative (e.g. lime juice) (pages 7-8), which inherently comprises malic acid as evidenced by English, which discloses that lime juice contains not only citric acid, but also malic acid and succinic acid. 
Lauren further discloses that the beverage includes a physiologically acceptable component comprising water as the honey syrup is equal parts honey and warm water (page 8). 
Therefore, Lauren discloses a ready to drink beverage comprising a distilled spirit (e.g. tequila), at least one Aloaceae source (e.g. aloe vera juice), a preservative (e.g. malic acid in lime juice), and water. 
Lauren teaches that the lime juice is present in an amount of 1.5 ounces (page 7). With respect to the exact amount of preservative (e.g. the malic acid in lime juice), it would have been obvious to vary the amount of lime juice in the beverage depending on the desired taste and alcohol content of the beverage as a higher amount of lime juice, which will result in a higher amount of malic acid present, will give the beverage a more sour taste and further dilute the beverage, therefore resulting in a beverage having a lower alcohol content, while also altering the taste of the beverage. Therefore, it is well within the ordinary skill in the art to vary the amount of lime juice, which will vary the amount of malic acid present, in the beverage to result in a desired taste and alcohol content of the beverage.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of lime juice to result in the claimed amount of malic acid as it continues to function as a preservative and taste enhancer.  
Regarding claims 3-5, Lauren discloses that the Aloaceae source is an Aloe L. source, specifically Aloe vera (pages 7-8).
Regarding claim 10, as stated above, Lauren discloses that the beverage includes a physiologically acceptable component comprising water as the honey syrup is equal parts honey and warm water (page 8), but fails to specifically teach that the beverage comprises between 20 and 80% by volume water. 
It would have been obvious to vary the amount of water depending on the desired taste and alcohol content of the beverage as a higher amount of water will dilute the beverage, therefore resulting in a beverage having a lower alcohol content and an altered taste. Therefore, it is well within the ordinary skill in the art to vary the amount of water in the beverage to result in a desired taste and alcohol content of the beverage. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of a water in the claimed amount as it continues to function the same by diluting the beverage. One of ordinary skill in the art can easily vary the amount of water through routine experimentation depending on the desired taste of the beverage, wherein a higher amount of water will give a more watered down and less strong taste to the beverage, which is well understood, routine and conventional in the art.  
Regarding claims 15 and 21, Lauren further teaches that the beverage comprises a physiologically acceptable component that can be a natural sweetener (e.g. honey) (pages 7-8). 
Regarding claim 18, the fruit extract is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is fruit extract and therefore fruit extract is not required in the beverage. Lauren meets claim 18 by teaching that the physiologically acceptable component can be a natural sweetener (e.g. honey) (page 7), as required by claim 15.
Regarding claim 26, herb is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is an herb and therefore herb is not required in the beverage. Lauren meets claim 26 by teaching that the physiologically acceptable component can be a natural sweetener (e.g. honey) (page 7), as required by claim 15.
Regarding claim 38, Lauren discloses that the Aloaceae source is aloe vera juice (pages 7-8).


Claims 6 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lauren (Aloe Vera Margaritas, April 24, 2015, pages 1-8, Retrieved from Internet URL: https://web.archive.org/web/20150429015618/https://www.wickedspatula.com/aloe-vera-margaritas/) as evidenced by English, Camper (Balance of Sour, Cook’s Science, May 15, 2017, Retrieved from Internet URL: http://pote.com/CS/cooksscience.com/articles/story/balance-of-sour/index.html#:~:text=A%20lime%20gives%20a%20drink,of%20which%20adds%20something%20different.) as applied to claim 1 above, and further evidenced by Moreno, Stephanie (High Proof Tequila: Perfect for Cocktails, Distiller, Oct. 29, 2020, Retrieved from Internet URL: https://distiller.com/articles/high-proof-tequila).
Regarding claims 6 and 45, Lauren discloses the beverage as described above comprising a distilled spirit and aloe vera, but fails to specifically disclose the proof of the beverage. 
Lauren, however, discloses that the distilled beverage is 100% agave tequila (page 7).
Moreno discloses many different types of tequilas and their proofs. Moreno further shows that 100% agave tequilas have at least about 18 proof, and proofs between 75 and 100 as required by claim 45. 
Therefore, as Lauren teaches 100% agave tequila and Moreno shows that 100% agave tequila has a proof within the claimed range, the tequila in Lauren is considered to have a proof within the claimed range. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lauren (Aloe Vera Margaritas, April 24, 2015, pages 1-8, Retrieved from Internet URL: https://web.archive.org/web/20150429015618/https://www.wickedspatula.com/aloe-vera-margaritas/) as evidenced by English, Camper (Balance of Sour, Cook’s Science, May 15, 2017, Retrieved from Internet URL: http://pote.com/CS/cooksscience.com/articles/story/balance-of-sour/index.html#:~:text=A%20lime%20gives%20a%20drink,of%20which%20adds%20something%20different.) as applied to claim 1 above, and further in view of More et al. (US Patent No. 5,443,830; Aug. 22, 1995).
Regarding claim 8, Lauren discloses the beverage as described above, but fails to teach that the beverage comprises between 0.05 mg/ml and 2.5 mg/ml aloe mucilaginous polysaccharides provided by the Aloaceae source.
However, Lauren teaches that the Aloaceae source is aloe vera juice, which is the same as claimed, and therefore the Aloaceae source of Lauren inherently has the claimed amount of aloe mucilaginous polysaccharides.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
In the instant case, the Aloaceae source is identical to what is claimed absent a showing otherwise, and therefore would inherently have the claimed amount of aloe mucilaginous polysaccharides.
Additionally, Moore discloses a beverage containing aloe mucilaginous polysaccharides, wherein the mucilaginous polysaccharides provide multiple benefits to the consumer and also reduces the bitter aftertaste with respect to aloe juice (col 3 lines 1-65). Moore further teaches that the mucilaginous polysaccharides are present in the beverage in an amount from 0.001 to 0.5 wt% (col 5 lines 45-55), which is 0.01 to 5 mg/ml, thus overlapping the claimed range of 0.05 to 2.5 mg/ml. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Moore discloses that aloe mucilaginous polysaccharides are known to be provided in a beverage and reduce the bitter aftertaste of aloe juice, it would have been obvious to one of ordinary skill in the art to have the margarita of Lauren comprise a similar amount mucilaginous polysaccharides as taught by Moore. Doing so would yield the predictable result of providing benefits to the consumer due to the presence of mucilaginous polysaccharides as taught by Moore (col 3) while also reducing the bitter aftertaste of the aloe juice in Lauren. It further would have been obvious to include mucilaginous polysaccharides in the beverage of Lauren in a similar amount as taught by Moore as Moore discloses that such amount is suitable for reducing the bitter aftertaste of aloe juice while also providing benefits to the consumer. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lauren (Aloe Vera Margaritas, April 24, 2015, pages 1-8, Retrieved from Internet URL: https://web.archive.org/web/20150429015618/https://www.wickedspatula.com/aloe-vera-margaritas/) as evidenced by English, Camper (Balance of Sour, Cook’s Science, May 15, 2017, Retrieved from Internet URL: http://pote.com/CS/cooksscience.com/articles/story/balance-of-sour/index.html#:~:text=A%20lime%20gives%20a%20drink,of%20which%20adds%20something%20different.) as applied to claim 1 above, and further in view of Bar School (“Carbonated Waters”, Garnish Blog, August 24, 2015, Retrieved from Internet URL: http://www.garnishblog.com/2015/08/bar-school-carbonated-waters.html)
Regarding claim 16, as stated above, Lauren teaches that the beverage comprises water, but fails to teach that the water is selected from one of the claimed types of water. 
Bar School discloses that it is well known in the art to add sparkling water to cocktails to make a light and fizzy cocktail (page 1). 
It would have been obvious to one of ordinary skill in the art to use sparkling water in the cocktail of Lauren if a light and fizzy cocktail is desired. Doing so would yield the predictable result of providing a fizzy cocktail in Lauren and would have been obvious depending on preference. 
As stated above with respect to In re Levin, the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, there is no new or unexpected function arising from the inclusion of sparkling water in the cocktail of Lauren as it merely provides a light and fizzy cocktail, which is expected. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejection over Raidt have been fully considered and are persuasive.  Raidt fails to teaches a beverage made from vodka, which has now been excluded from one of the claimed distilled spirits. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lauren, which teaches an Aloe Vera Margarita, wherein the distilled spirit is tequila, thus meeting the claimed distilled spirit.
For the reasons stated above, the 103 rejections are maintained. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791